FIRST AMENDMENT TO
CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of July 17,
2018, is made by and among NEW JERSEY RESOURCES CORPORATION, a New Jersey
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, U.S. BANK NATIONAL ASSOCIATION, in its capacity as administrative agent
for the Lenders (hereinafter referred to in such capacity as the “Agent”) and
the Lenders (as hereinafter defined) party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower is a party to that certain $100,000,000 Credit Agreement,
dated as of August 18, 2017, by and among the Borrower, the Guarantors party
thereto, the lender party thereto (the “Lenders”) and the Agent as
administrative agent for the Lenders (as amended, restated or otherwise modified
in accordance with its terms, the “Credit Agreement”);

WHEREAS, the Borrower has requested certain amendments and modifications to the
terms of the Credit Agreement, as more fully set forth herein; and

WHEREAS, the Agent and Required Lenders are willing to so amend the Credit
Agreement, on the terms and conditions hereinafter provided.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions. Capitalized terms used herein unless otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement as amended by
this Amendment.

2. Amendments to Credit Agreement. Additional Definitions. Section 1.1 of the
Credit Agreement is hereby amended by adding in appropriate alphabetical order
the following new definitions of “First Amendment” and “First Amendment
Effective Date” to read as follows:

First Amendment shall mean the First Amendment to Credit Agreement, dated as of
July 17, 2018, among the Borrower, the Guarantors, the Lenders party thereto,
and the Administrative Agent.

First Amendment Effective Date shall mean the date on which the conditions
precedent to the effectiveness of the First Amendment have been satisfied or
waived and the First Amendment has become effective.

First Amendment to New Jersey Resources Corporation Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------



2.2 Disposition of Assets. Section 8.2.6 [Dispositions of Assets or Unregulated
Subsidiaries] of the Credit Agreement is hereby amended by amending and
restating clause (viii) in its entirety to read as follows:

(viii) any sale/leaseback or other similar tax equity financing arrangement of
meter assets or of solar or wind facilities so long as at the time of the such
sale/leaseback or similar arrangement, the Borrower is in compliance with
Section 8.2.12 [Maximum Leverage Ratio] both before and after such incurrence
and no Event of Default may be caused thereby; and

2.3 Cross-Default. Section 9.1.6 [Defaults in Other Agreements or Indebtedness]
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

9.1.6 Defaults in Other Agreements or Indebtedness.

(i) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor (including without limitation
sale/leaseback transactions, Synthetic Leases or other similar tax equity
financing arrangement entered, in any case, with respect to meter assets or
solar or wind facilities) in excess of $15,000,000 in the aggregate, and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

(ii) There shall occur under the NJNG Credit Agreement or the NJR Revolving
Credit Agreement an "Event of Default" (as such term is defined in the NJNG
Credit Agreement or the NJR Revolving Credit Agreement, respectively); or

(iii) A default or event of default shall occur at any time under the terms of
any agreement involving any off balance sheet transaction (including any asset
securitization, sale/leaseback transaction, or Synthetic Lease (other than any
sale/leaseback transaction, Synthetic Lease or other similar tax equity
financing arrangement entered into, in any case, with respect to meter assets or
solar or wind facilities and which transaction is otherwise permitted by this
Agreement)) with obligations in the aggregate thereunder for which any Loan
Party or Subsidiary of any Loan Party may be obligated in excess of $15,000,000,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any obligation when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any obligation (whether or not such right shall have been waived) or the
termination of any such agreement;

2

--------------------------------------------------------------------------------



3. Conditions of Effectiveness. The effectiveness of the amendment to the Credit
Agreement set forth in Section 2 of this Amendment is expressly conditioned upon
satisfaction of the following conditions precedent:

(a) Agent shall have received (i) a counterpart of this Amendment, executed and
delivered by a duly authorized officer of each Loan Party and (ii) signature
pages to this Amendment, executed and delivered by Lenders constituting the
Required Lenders; and

(b) Both before and after giving effect to this Amendment, the representations
and warranties of the Borrower and the other Loan Parties contained in Section 6
of the Credit Agreement (other than the representations and warranties contained
in the first sentence of Section 6.1.6 [Litigation], the last sentence of
Section 6.1.8.2 [Historical Statements; No Material Adverse Change], and Section
6.1.21 [Environmental Matters]) and in each of the other Loan Documents shall be
true and accurate as of the date hereof with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and the Loan Parties shall have
performed and complied with all covenants and conditions hereof, and no Event of
Default or Potential Default under the Credit Agreement and the other Loan
Documents shall have occurred and be continuing or shall exist.

4. Miscellaneous.

(a) Force and Effect; Reaffirmation. Any reference to the Credit Agreement in
any Loan Document or any other document, instrument, or agreement shall
hereafter mean and include the Credit Agreement as amended hereby, and this
Amendment shall be considered a Loan Document. The Credit Agreement (as amended
hereby) and each of the other Loan Documents are hereby ratified and confirmed
and are in full force and effect, and the Borrower and Guarantors hereby
reaffirm all of their obligations under the Credit Agreement (as amended hereby)
and other Loan Documents to which they are party.

(b) Counterparts. This Amendment may be signed in any number of counterpart
copies and by the parties to this Amendment on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart.
Upon written request by the other party (which may be made by electronic mail),
any party so executing this Amendment by facsimile transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by facsimile
transmission.

(c) Governing Law. This Amendment shall, pursuant to New York General
Obligations Law Section 5-1401, for all purposes be governed by and construed
and enforced in accordance with the laws of the State of New York.

(d) Payment of Fees and Expenses. The Loan Parties unconditionally agree to pay
and reimburse the Agent and save the Agent harmless against liability for the
payment of all out-of-pocket costs, expenses and disbursements, including
without limitation to the Agent for itself the reasonable costs and expenses of
the Agent including, without limitation, the reasonable fees and expenses of
counsel incurred by the Agent in connection with the development, preparation,
execution, administration, interpretation or performance of this Amendment, and
all other documents or instruments to be delivered in connection herewith.

[Signatures begin on following page]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the date first above written.

BORROWER:   NEW JERSEY RESOURCES CORPORATION   By:    /s/ James W. Kent James W.
Kent Treasurer     NJR RETAIL HOLDINGS CORPORATION   By:    /s/ Patrick M.
Migliaccio   Patrick M. Migliaccio Senior Vice President, Chief Financial
Officer and Treasurer     NJR HOME SERVICES COMPANY   By: /s/ Patrick M.
Migliaccio   Patrick M. Migliaccio Senior Vice President, Chief Financial
Officer and Treasurer     COMMERCIAL REALTY AND RESOURCES CORP.    By: /s/
Patrick M. Migliaccio   Patrick M. Migliaccio President, Chief Financial Officer
and Treasurer     NJR PLUMBING SERVICES, INC.   By: /s/ Patrick M.
Migliaccio            Patrick M. Migliaccio Senior Vice President, Chief
Financial Officer and Treasurer

Signature Page
First Amendment to Credit Agreement
New Jersey Resources Corporation

--------------------------------------------------------------------------------




GUARANTORS, CONTINUED:   PHOENIX FUEL MANAGEMENT COMPANY   By:    /s/ Patrick M.
Migliaccio           Patrick M. Migliaccio Senior Vice President, Chief
Financial Officer and Treasurer     NJR SERVICE CORPORATION   By: /s/ James W.
Kent   James W. Kent Treasurer     NJR ENERGY SERVICES COMPANY   By: /s/ James
W. Kent   James W. Kent Treasurer     NJR STORAGE HOLDINGS COMPANY   By: /s/
James W. Kent   James W. Kent Treasurer     NJR MIDSTREAM HOLDINGS CORPORATION  
By: /s/ James W. Kent   James W. Kent Treasurer     NJR ENERGY INVESTMENTS
CORPORATION   By: /s/ James W. Kent   James W. Kent Treasurer

Signature Page
First Amendment to Credit Agreement
New Jersey Resources Corporation

--------------------------------------------------------------------------------




GUARANTORS, CONTINUED:   NJR CLEAN ENERGY VENTURES CORPORATION    By:    /s/
James W. Kent James W. Kent Treasurer     NJR CLEAN ENERGY VENTURES II
CORPORATION    By: /s/ James W. Kent   James W. Kent Treasurer     NJR CLEAN
ENERGY VENTURES III
CORPORATION   By: /s/ James W. Kent   James W. Kent Treasurer     CARROLL AREA
WIND FARM, LLC By: NJR Clean Energy Ventures II Corporation, its sole member  
By: /s/ James W. Kent   James W. Kent Treasurer

Signature Page
First Amendment to Credit Agreement
New Jersey Resources Corporation

--------------------------------------------------------------------------------




GUARANTORS, CONTINUED:   ALEXANDER WIND FARM, LLC By: NJR Clean Energy Ventures
II Corporation, its sole member   By:    /s/ James W. Kent James W. Kent
Treasurer     RINGER HILL WIND LLC By: NJR Clean Energy Ventures II Corporation,
its sole member   By:    /s/ James W. Kent   James W. Kent Treasurer    
MEDICINE BOW WIND, LLC By: NJR Clean Energy Ventures II Corporation, its sole
member   By:    /s/ James W. Kent   James W. Kent Treasurer     BERNARDS SOLAR,
LLC By: NJR Clean Energy Ventures II Corporation, its sole member   By:    /s/
James W. Kent   James W. Kent Treasurer

Signature Page
First Amendment to Credit Agreement
New Jersey Resources Corporation

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, individually and as Agent   By:    /s/ Kevin
Murphy Name: Kevin Murphy Title: Assistant Vice President

Signature Page
First Amendment to Credit Agreement
New Jersey Resources Corporation

--------------------------------------------------------------------------------